Case 5:20-mj-01337-HJB Document1 Filed 10/29/20 Page 1of13

FILED

AQ 91 (Rev. 11/11) Criminal Complaint OCT 2 9 20178

UNITED STATES DISTRICT COURT (°

for the

 
 
  
 

7. DISTRICT COURT
ISTRICT OF TEXAS

WES
BY.

EDTA ee
Western District of Texas DEPUTY CLERK

 

 

United States of America )
. Case No SA 20-153")
CAMERON EMERSON CASEY RANKIN ) oe , ,
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 2020 to Present in the county of Bexar in the
Western District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC 922(g)(4) Any person who has been “adjudicated as a mental defective" or "committed

to a mental institution" is prohibited under Federal law from shipping,
transporting, receiving, or possessing any firearm or ammuntion.

This criminal complaint is based on these facts:

See Attached Affidavit

@ Continued on the attached sheet. ", P
/, CA

Complainant's signature

 

David L. Snow, FBI-Task Force Officer
Printed name and title

Sworn to before me and signed in my presence. He
Bate (0 ha [>0r0 (Mee

Mudge. signature

City and state: San Antonio, Texas _ I’ sunacve Henry J. Bemporad _
— , tier eg ee ey Ul Printed name and title

|Max penalties: 10 years imprisonment; $250,000 fine; 3 years supervised release; $100 Special Assessment. |

 

 
Case 5:20-mj-01337-HJB Document1 Filed 10/29/20 Page 2 of 13

IN THE UNITED STATES DISTRICT COURT
FOR WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

UNITED STATES OF AMERICA
ve
CAMERON EMERSON CASEY RANKIN

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR ARREST WARRANT

I, David L. Snow, a Task Force Officer with the Federal Bureau of Investigation, being
first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1, I make this affidavit in support of criminal complaint charging Cameron
Emerson Casey Rankin, hereinafter referred to as Rankin, with a violation of Title 18
U.S.C. § 922(g}(4).

2. I am Task Force Officer with the Federal Bureau of Investigation (FBI),
duly appointed according to Jaw and acting as such, have been assigned to the FBI since
February 2016. I have been a San Antonio Police Officer since 1997. I am currently
assigned to the San Antonio Division, Joint Terrorism Task Force (JTTF), investigating
domestic terrorism and other threat related matters. Since becoming a Task Fore
Officer, I have participated in several criminal and domestic terrorism investigations
involving criminal matters and domestic terrorism organizations with ideologies
including Racially Motivated Violent Extremism (RMVE), Anti-Government Extremists,
and other threat related matters. I have conducted or participated in physical and
electronic surveillance techniques including execution of arrest and search warrants. As

a result of my own personal experiences, the training I have received, and the information

 
Case 5:20-mj-01337-HJB Document 1 Filed 10/29/20 Page 3 of 13

that I have obtained from working with other experienced law enforcement officers, I

know the following:

3. This affidavit is being submitted for the limited purpose of obtaining a
criminal complaint. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents and witnesses. This
affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all my knowledge about this matter.

4, The statements in this affidavit are based on my investigation. I have set
forth only the facts that I believe are necessary to establish probable cause to believe that
Rankin committed a violation of Title 18 U.S.C. § 922(g)(4).

STATUTORY AUTHORITY

5. This investigation concerns the alleged violation of Title 18 U.S.C.

§ 922(g)(4) which prohibits a person, who has been adjudicated as a mental defective or
committed to a mental institution, from shipping, transporting, receiving, or possessing

any firearm or ammunition.

PROBABLE CAUSE
6. The United States, including the Federal Bureau of Investigation, is

conducting a criminal investigation of Rankin regarding violation of Title 18 U.S.C.
§ 922(g)(4).

7. A concerned citizen with no connection to law enforcement reported to
FBI San Antonio that an individual identified as Cameron Rankin (Rankin) stated that it

was his intention to overthrow the government, Rankin specifically stated that he wanted
2

 
Case 5:20-mj-01337-HJB Document1 Filed 10/29/20 Page 4 of 13

to overthrow the “three letter agencies” such as the ATF, FBI, and IRS. When referring to
law enforcement, Rankin stated, “These people are going to have to give in to my
demands.”

8. Open source checks of Rankin’s Facebook profile, "Cameron Rankin" had
a photo of Rankin standing with two unknown males, wearing Hawaiian shirts, carrying
long guns, wearing ballistic plate carriers (a type of body armor), and posing in front of
the Alamo. One of the males is holding a Boogaloo flag. The same photo was also posted
to Rankin's Facebook timeline with the words, “#WeareDuncanLemp" superimposed
over the photo. (Duncan Lemp was shot and killed in Montgomery County, Maryland,
by a police SWAT team during execution of a search warrant at Lemp's residence. Lemp
was a member of the Three Percenters group and since his death, Lemp has become a
martyr for the Boogaloo Boys Movement.) In comments on Rankin’s Facebook account,
Rankin refers to himself as a “boog boi" and states that it his responsibility to stand
against government corruption.

9. The term "Boogaloo," is a term used in the "accelerationist" culture to
describe the collapse of the system, and impending civil war that will result from the
collapse. The term is commonly used in anti-government groups. to a publication by the
Middlebury Institute of International Studies regarding the Boogaloo movement in the
wake of George Floyd's death and the following nationwide protests: The Boogaloo (also
known as the Big Luau, the Big Igloo, or the Bungalow) is seen as the breaking point
where government oppression is finally met with revolutionary violence from armed
citizens. According to posts across Facebook, Telegram, and Twitter, many "Boogaloo

Bois" see the protests as the catalyst that will finally begin the violent upheaval they
3

 
Case 5:20-mj-01337-HJB Document1 Filed 10/29/20 Page 5of13

crave. Adherents promote a race-neutral conception of a revolution, predicting a grand
alliance between right libertarians, anarchists, and Black nationalists that will achieve
victory and overthrow government. During the first two days of protests, a small number
of Boogaloo Bois-- white, male, heavily armed, and clad in Hawaiian shirts deployed to
the streets of Minneapolis. They vocally supported the protestors, but they primarily
focused on confronting the police.

10. | Aconcemed citizen with no connection to law enforcement reported to
FBI San Antonio that in an online communication platform Rankin stated, “... I dont
condone firing first either however we've already been fired upon.” Rankin went on to
state, “... “I’m gonna actively and blatantly disobey all the laws that infringe on my upon
my freedom ins Hope’s that I can inspire others to do the same Your complacent and play
by their rules which is why you’ve gotten nowhere But don’t worry well take it from
here.”

11. On May 30, 2020, Rankin and other males wearing similar boogaloo
attire, and carrying long guns, were in downtown San Antonio attending the protest in
reaction to the death of George Floyd. Rankin and the other described males with him
were at the Alamo with other males carrying long guns but were wearing attire other than
that consistent with the boogaloo ideology. The males were at the Alamo due to the
Cenotaph being damaged by graffiti the night prior.

12. May 31, 2020, Rankin posted the inset profile photo on Facebook of
Rankin and a group of males in his group wearing Hawaiian shirts, ballistic plate carriers,
long guns, and one carrying the boogaloo flag. The photo is of the group walking on a

sidewalk in downtown San Antonio the day of the May 30th protests. Rankin is also seen
4

 
Case 5:20-mj-01337-HJB Document1 Filed 10/29/20 Page 6 of 13

carrying a handgun holstered on his right hip. The photo receives comments of support.
Rankin replies to one commenter, "yeah, no fuck police hope they burn the precinct
down." Rankin replies to another commenter with a screenshot photo of Minneapolis PD
Officer Chauvin with his knee on the neck of George Floyd and the words, "This is why
you need guns." Another Facebook user posted a comment to Rankin, "too used to seeing
the other side out there like that tryna incite bullshit, I respect u if u out there for the right
reason.” Rankin replies, "I'm BOOGALOO we hate police." The same Facebook user
continues with, "1312 brother". Rankin asks what 1312 means and the other Facebook
user replies, "ACAB". (ACAB is an acronym for All Cops Are Bastards).

13. On May 31, 2020, Rankin reposts the same group photo, cropped in a
circle. In the photo, Rankin has a black Galil rifle slung in front of his body (a Galil is an
Israeli variant of an AK pattern assault rifle). Of the comments, Rankin replies to
Facebook user Ivan Hunter (the subject of an FBI San Antonio predicated investigation)
and stated, "hey man I talked with [E.F.] thanks for being in minianapolis." (Possibly
referring to Minneapolis, Minnesota).

14. | The San Antonio Express News website ran an article, by Brian Chasnoff,
titled "San Antonio Police Chief: Out of State Extremists ‘Infiltrate' Peaceful Protest.”
Part of the article discusses the Boogaloo Boys and a video is embedded in the article in
which Rankin is seen with his group on Houston Street in downtown San Antonio
debating other protesters. In the video, Rankin is seen speaking to people out of camera
view. Rankin says he and his group are against the State and they were present to protect
the monuments. Rankin is heard saying he and his group don't care if (whomever he is

speaking to) wants to burn down the police station. Rankin says he and his group won't
;

 
Case 5:20-mj-01337-HJB Document1 Filed 10/29/20 Page 7 of 13

stop them from doing that. The article also stated that the Boogaloo Boys love guns and
hate the government. It explains the word "Boogaloo" is code for civil war. It also
explains the warping of "Boogaloo" to "Big Igloo" and "Big Luau", hence the Hawaiian
shirts and igloo symbol associated with the movement. In the video, Rankin is seen
wearing a ballistic plate carrier with a black Galil (AK type) rifle slung across the front of
his body.

15. Both human source (direct access) reporting and collection from industrial
partners indicate that Rankin desired to travel and assist FBI predicated subjects during
confrontations with law enforcement from May of 2020 to June of 2020.

16. | Between May 1 and May 2, 2020, Rankin sent three messages to two
Facebook accounts both attributed to a FBI Denver predicated subject asking if that
subject was “ok” and if Rankin could provide “backup.” That subject had posted earlier
on May 1, 2020, requesting backup for “police swarming his house.”

17. According to June 1, 2020, Facebook audio messages between Rankin and
another Facebook account, Rankin informed the other account, “we're not just going to
protest. We're going to (pause) boog. So uhm (pause) if you're not down for that uhm
(pause) I would advice you not come,” and assessed, “[H]onestly, if we take control of
the White House... for liberty I think we can get somewhere.”

18. A Human Source with direct access reported that Rankin is a participant in
a Snapchat group identified as “Ice Bois/CO/WY.” The reporting also revealed that on
July 3, 2020, Rankin was planning more demonstrations, On July 4, 2020, Rankin was

headed to Oregon to transfer bitcoin and may stop in Colorado on his way back. Rankin’s

 
Case 5:20-mj-01337-HJB Document1 Filed 10/29/20 Page 8 of 13

Snapchat ID was identified as “Notroadwarrior” and the username was identified as
“burnout.”

19. | AHuman Source with direct access reported that the purpose of the stop
in Colorado would be to visit two FBI predicated subjects. Open source information
revealed that Rankin documented his travel on his Instagram account.

20. FBI baseline database checks revealed that on March 23, 2018, Rankin
attempted to purchase two long guns from Academy Sports and Outdoors #125 located
on N. Loop 1604 W San Antonio, Texas. Rankin was denied the firearms transactions
under the “Prohibited Category” for Adjudicated Mental Health.

21. Based on two Physician's Certification of Medical Examination for Mental
Illness, the Bexar County Probate Court, Bexar County Texas, signed a Committal for
Court Ordered Temporary Mental Health Services on May 13, 2008, which ordered
Rankin committed to the Southwest Mental Health Center as an in-patient for a period of
time not to exceed 90 days.

22, On July 30, 2020, FBI San Antonio contacted the National Instant Check
System (NICS) regarding Rankin’s 2018 firearms purchase denial at the Academy Sports
and Outdoors store in San Antonio. Clarification was received from NICS indicating
there was only one transaction which was initiated for the purchase of a firearm on March
23, 2018 and showed a mental health record was the reason for the denial. The mental
health record for Rankin entered into NICS originated with the Bexar County Probate
Court and was current as of July 30, 2020.

23. FBI San Antonio received information from a credible law enforcement

source that Rankin had an airline travel reservation for August 10, 2020, flying from San
7

 
Case 5:20-mj-01337-HJB Document1 Filed 10/29/20 Page 9 of13

Antonio, Texas, through Charlotte, North Carolina through Philadelphia, Pennsylvania,
on to Rankin’s destination airport in Manchester, New Hampshire.

24. Acheck of Rankin’s publicly accessible Facebook profile conducted on
August 10, 2020, revealed that on Tuesday, August 4, 2020, Rankin posted a “selfie”
photo on his Facebook timeline of himself holding a black Galil (AK type) rifle with an
optic mounted, and magazine inserted, in a vertical position against his shoulder with his
finger on the trigger. The background of the photo appeared to be the interior of a
residence. Rankin also has other photos posted under the vanity name “Cameron Rankin”
including a quote, which states, “Diligently Plotting to Take Over the World in order to

Leave You Alone”.

25. On August 10, 2020, Agents and Task Force Officers with FBI San
Antonio observed Rankin enter the San Antonio International Airport wearing a
Hawaiian shirt and a black ball cap with a “Boogaloo” flag embroidered on the front of
the cap. Rankin was also observed exhibiting unusual behavior in the San Antonio
International Airport. Rankin was observed changing shirts in the terminal area by the
ticket counter several times.

26. FBI San Antonio received information Rankin checked a firearm,
specifically a semiautomatic handgun, while at the airline ticket counter. Rankin does not
possess a concealed handgun license or a license to carry a handgun.

27. After clearing the San Antonio International Airport security check point
law enforcement partners again witnessed Rankin changing shirts several times in the

gate area.
Case 5:20-mj-01337-HJB Document1 Filed 10/29/20 Page 10 of 13

28. Rankin was again observed in the Charlotte, North Carolina airport
terminal changing shirts several times. Rankin missed his connecting flight from
Charlotte, North Carolina to Philadelphia, Pennsylvania. FBI San Antonio received
information Rankin’s checked baggage, containing the checked firearm, continued to
Rankin’s destination of Manchester, New Hampshire. Rankin was rebooked onto a later
flight to Philadelphia, Pennsylvania, and remained in Philadelphia, Pennsylvania,
overnight as there were no more flights departing on August 10, 2020, to Manchester,
New Hampshire.

29. On August 11, 2020, Rankin arrived at the airport in Manchester, New
Hampshire, on a flight from Philadelphia, Pennsylvania. Rankin was met in the airport
terminal by ATF agents who served Rankin written notice that he is prohibited from
possessing firearms, along with copies of Rankin’s mental health records. ATF agents
requested Rankin voluntarily surrender the handgun located in his checked luggage to
which Rankin refused and became belligerent. Rankin told ATF agents that he was eight
years old, referring to his age at the time of the mental health committal. ATF agents
seized the handgun and ammunition. Rankin threw the notice letter and mental health

records in the trash can before leaving the airport terminal.

30. | Facebook (FB) retums pursuant to legal process were received. Rankin’s
FB account communicated with a FB user identified herein as TW. On January 16, 2020,
(23:51:42 UTC), TW asked Rankin, “Are you going to the range next Saturday?” The FB
message conversation continued with TW telling Rankin he got a new gun that was

described as a full auto AK rifle and offered to allow Rankin to shoot it, On January 24,
Case 5:20-mj-01337-HJB Document1 Filed 10/29/20 Page 11 of 13

2020, (0:29:46 UTC) TW provides Rankin with an apartment address on Oakwell Farms

Parkway in San Antonio.

31. On February 2, 2020, (18:48:52 UTC), Rankin communicated on FB with
a FB user identified herein as SR. Rankin messaged SR announcing Rankin bought a
“gallil” and sends a photo of a Galil rifle propped up against an interior wall. Rankin

messages SR saying he purchased the Galil at the gun show for “1000”, “because I can”.

32. Rankin expressed the desire to obtain additional firearms. On March 9,
2020, FB user TW messaged Rankin asking if Rankin still wanted a CZ Scorpion, which
is a small assault rifle. Rankin replied, “yeah” followed by TW stating, “because I think I

just solved your want for a small rifle”.

33. On September 21, 2020, your affiant contacted an ATF Special Agent
with the ATF Manchester, NH Field Office. That ATF special agent advised that ATF
NH mailed Rankin a package containing another copy of the written notice served
August 11, 2020, notifying Rankin that he is prohibited from possessing firearms, along
with copies of Rankin’s mental health records, as well as a letter regarding the
administrative seizure of Rankin's handgun and Rankin’s appeal rights pursuant to the
seizure. ATF NH mailed the package to Rankin at his residence on Jackson Keller Rd in

San Antonio, Texas.

34, On October 7, 2020, your affiant and FBI Special Agent Jonathan Garman
drove to the Oakhampton apartments, which had been identified as Rankin’s new

residence, and observed Rankin’s black motorcycle, with no license plate displayed,

10
Case 5:20-mj-01337-HJB Document1 Filed 10/29/20 Page 12 of 13

parked near building 29. Your affiant and SA Garman met with the apartment complex
management who confirmed the sole person on the lease for the apartment in which
Rankin was residing is a person identified herein as NL. NL is Rankin’s foster brother
and is also still the sole tenant on the active lease at Rankin’s former residence on
Jackson Keller Road in San Antonio, TX.

35. | Oakhampton apartment management confirmed NL arrived to the location
on the back of a black motorcycle driven by Rankin. Rankin attempted to answer
questions asked of NL by apartment management and was told to step out of the office as
NL was the rental applicant. NL paid three months in advance on the apartment lease
and was provided the key to move in on October 1, 2020. Apartment management
advised NL that Rankin could not stay at the location for more than two consecutive
nights, Apartment management have since seen Rankin’s motorcycle at the location and
observed Rankin exit the apartment asking construction workers on site what they were
doing.

36. ACCTV camera is set up at the Oakhampton apartments with a view of
building 29 and the balcony for the apartment in which Rankin was residing. Rankin has
been seen nearly daily walking through the parking lot and up and down the stairs leading
to the apartment at various times throughout the past days. Recent spot checks of the
location have revealed Rankin’s motorcycle parked near building 19. During apartment
office hours, Rankin and his girlfriend have been observed walking away from the office,
with motorcycle helmets in hand, which appear to be to avoid being spotted by apartment
management. Rankin and his girlfriend have also been seen carrying what appeared to be

groceries up to the apartment.
11
Case 5:20-mj-01337-HJB Document1 Filed 10/29/20 Page 13 of 13

37. | On October 20, 2020, your affiant applied for, and was granted, a search

warrant of Rankin’s residence. The search warrant was executed on October 28, 2020.

38. Pursuant to the execution of the search warrant of Rankin’s residence, a
black Galil assault rifle, which had traveled in interstate or foreign commerce was located
inside of the residence in the sole bedroom of the apartment next to the camouflage
ballistic plate carrier known to be worn by Rankin, loaded with two ammunition
magazines,

39. Based on the above information, your Affiant assesses that Rankin is in
unlawful possession of a firearm, has the capability and means to affect violence in
furtherance of his beliefs, via the unlawful access to firearms, and access to a readily

available mode of transportation.

Resp II yo

 

David L. Snow
Task Force Officer
Federal Bureau of Investigation

-_

ctronically sworn to before me ony’ 7 day of October 2020.

Subscribed and el
Z TaN

HENRY/.BEMPORAD ~~
UN TAPES MAGISTRATE JUDG

 
   

12
